Title: Thomas Jefferson to John B. Colvin, 8 August 1812
From: Jefferson, Thomas
To: Colvin, John B.


          Monticello Aug. 8. 12. 
           Th: Jefferson presents his compliments to mr Colvin & his thanks for the papers he was so kind as to send him containing the answer to the protest of the Minority. he had already read two numbers of it with great satisfaction, and not without surmise of the hand from which it came. it’s union of fact and logic will let our enemies see that we have pens as well as swords to respond to their calumnies & crimes. he salutes mr Colvin with many wishes that his good offices in so good a cause may be long continued.
        